JAGGARD, J.
(concurring.)
I concur in this opinion because the case, as it appeared in this court, did not necessarily or properly present for decision questions as to the want of jurisdiction in the probate, court to make the original decree assigning the real property in controversy to the mother (see Noon v. Finnegan, 29 Minn. 418, 13 N. W. 197) and as to the invalidity of that decree upon its face for want of necessary jurisdictional facts, and questions as to constructive fraud, if the jurisdiction of the probate court to make that decree be based on the appearance for the minor by her mother, and all other questions connected with and arising out of the jurisdiction of that court to decree the property to the mother.